Judgment of the Supreme Court, Kings County, rendered June 9, 1967, convicting defendant of violation of the Public Health Law with respect to narcotic drugs as a felony, upon a jury verdict, and imposing sentence, reversed, on the law, and new trial ordered. The findings of fact below are affirmed. In our opinion the testimony adduced in this narcotics prosecution from the People’s chief witness, a narcotics detective, that defendant was previously known to him from “a similar occasion” was severely prejudicial and buttressed a prior implication that the detective previously knew defendant due to defendant’s former involvement with illegal trafficking of narcotics. Moreover, the court also erred in permitting hearsay testimony of the substance of a conversation between this detective and a fugitive accomplice wherein the accomplice had implicated defendant in the crime. The error was compounded when there was no instruction by the trial court to the jury that the admissions of the accomplice did not bind defendant (see People v. Robinson, 28 A D 2d 916). Beldock, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.